DETAILED ACTION
In response to communication filed on 3/31/2022.
Claims 1-30 were pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ty M. Coleman (Reg. 76,521) on 4/20/2022.
The application has been amended as follows: 

Amendments to the Specification:
[0117]	At [[310]] 305, base station 105-b may transmit control signaling to UE 115-e that may indicate a resource allocation for a sidelink channel. In some examples, the resource allocation may be preconfigured and/or signaled via a broadcast channel, via a groupcast, or through higher layer signaling by base station 105-b. As such, the resource allocation may also be indicated to UE 115-f by base station 105-b. In some cases, the resource allocation may be scheduled or configured by base station 105-b (e.g., in accordance with a scheduled mode of operations). In other examples, the resource allocation may be indicated as a set or pool of resources configured for sidelink communications, and UE 115-e may identify a particular resource allocation from the set (e.g., in accordance with an autonomous mode of operations).

Amendments to the Claims:
23.	(Currently Amended) A method for wireless communications by a network node, comprising:
receiving, from a first user equipment (UE) or a second UE, or both, one or more measurement reports; 
transmitting control signaling indicating a resource allocation for a sidelink channel between  the first UE and [[a]] the second UE; and
transmitting, to the first UE, a control message comprising an indication of a geographic pointing direction, or a beam width, or both, associated with a communication beam for use by the first UE, the second UE, or both, when communicating via the resource allocation for the sidelink channel and an indication of a QCL relation, spatial relation data, or both, to apply when communicating via the resource allocation for the sidelink channel,
the QCL relation, spatial relation data, or both being based at least in part on the one or more measurement reports. 
24.	(Canceled) 
25.	(Canceled) 
26.	(Currently Amended) The method of claim [[25]] 23, wherein the measurement report indicates at least one beam index and at least one beam measurement.
27.	(Currently Amended) The method of claim 23,  wherein receiving the one or more measurement reports comprises:
receiving, from the first UE, a first measurement report;
receiving, from the second UE, a second measurement report
, wherein the QCL relation, the spatial relation data, or both, are based at least in part on the first measurement report and the second measurement report
.
28.	(Currently Amended) The method of claim [[27]] 23, wherein the QCL relation or the spatial relation data indicates an omni beam, a wide beam, a narrow beam, or any combination thereof.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: receiving from a network node to a first user equipment (UE), a control message that indicates a quasi co-location (QCL) relation, spatial relation data or both and transmitting to a second user equipment (UE) from the first UE via a control channel of a sidelink channel and indication of the QCL relation, spatial relation data or both for resource allocation and the first UE performing a beam management procedure with a second user equipment via the sidelink channel and communicating with the second UE using an updated QCL relation, updated spatial relation data, or both that were determined by the beam management procedure, as specified in independent claims 1,14,23, and 29. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US Pub. 2020/0304253) discloses that a receiving vehicle may measure the sidelink sounding reference signal (SRS) between it and a transmitting vehicle and compile measurements and obtain information on a QCL between antennas of the transmitting vehicle [paragraph 0138].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412